UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DEXTER WASHINGTON,
                                Petitioner,                          19-CV-9408 (CM)
                    -against-
                                                                  ORDER OF DISMISSAL
 LOUIS FALCO, SHERIFF,
                                Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner, currently a pretrial detainee incarcerated at the Rockland County Jail, brings

this pro se petition for a writ of habeas corpus under 28 U.S.C. § 2241. He seeks to challenge the

validity of the pending indictment against him. Petitioner paid the $5.00 filing fee to commence

this action. The Court denies the petition for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court may entertain a petition for a writ of habeas corpus from a person in custody

challenging the legality of his detention on the ground that “[h]e is in custody in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3). The Court has the

authority to review the petition and “award the writ or issue an order directing the respondent to

show cause why the writ should not be granted, unless it appears from the application that the

applicant or person detained is not entitled [to such relief].” 28 U.S.C. § 2243. The Court is

obliged, however, to construe pro se pleadings liberally and interpret them “to raise the strongest

arguments they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir.

2006) (internal quotation marks and citations omitted); see Green v. United States, 260 F.3d 78,

83 (2d Cir. 2001). Nevertheless, a pro se litigant is not exempt “from compliance with relevant

rules of procedural and substantive law.” Triestman, 470 F.3d at 477 (quoting Traguth v. Zuck,

710 F.2d 90, 95 (2d Cir. 1983)).
                                         BACKGROUND

       The following facts are taken from the original and supplemental petitions.1 On April 21,

2019, Petitioner was pulled over by a highway patrol officer allegedly for a traffic violation. But

after an “unsuccessful breathalyzer” test, he was arrested and transported to the New York State

Trooper barracks in Clarkstown, New York. (ECF No. 1, 7.) At the barracks, Plaintiff took

another breathalyzer test, which indicated he had a blood-alcohol level of 0.012. After waiting

for several hours for the traffic tickets, the police informed Petitioner that drugs were allegedly

found in his car and that he would be charged and processed for those drugs.

       The next day, a felony complaint was filed in the Clarkstown City Court charging

Petitioner with possession of a controlled substance in the third degree, possession of a

controlled substance with intent to sell, and several related misdemeanors. In the complaint, the

Trooper alleged that heroin, marijuana, drug paraphernalia, and alcohol were found in

Petitioner’s car. Petitioner was arraigned and remanded to the Rockland County Jail without bail.

       On or about August 2, 2019, Petitioner received a supplemental lab report from the Mid-

Hudson Satellite Crime Laboratory stating that the alleged substance found in his car was

Fentanyl and Acetyl Fentanyl. On August 12, 2019, Petitioner was indicted by a Rockland

County grand jury on the following charges: criminal possession of Fentanyl and Acetyl

Fentanyl; criminal possession of Fentanyl with the intent to sell; criminal possession of Acetyl

Fentanyl with the intent to sell; and lesser misdemeanor charges. Both the Fentanyl and Acetyl

Fentanyl were considered narcotics under New York Penal Law § 220.16.



       1
         On October 9, 2019,the Court received the original petition in which Petitioner asserted
two grounds for relief. (ECF No. 1.) On November 1, 2019, the Court received from Petitioner a
supplemental petition in which he withdrew the two grounds from the original petition and
substituted them with three new grounds. (ECF No. 4.)

                                                  2
          Petitioner asserts the following grounds for relief: (1) he was denied his rights to due

process and equal protection when the grand jury was allowed to review the supplemental lab

report, which was based on a flawed testing procedure; (2) the indictment is defective because

the counts in it are duplicative, charging possession of Fentanyl and Acetyl Fentanyl as two

separate distinct crimes; and (3) the chain of custody for the substance found in his car was

broken. Plaintiff seeks an order “granting an immediate hearing to look into the cause and

pretense of [his] unlawful imprisonment” and “an emergency injunction against all criminal

proceedings until such time as this matter is litigated and resolved before this court.” (ECF No.

4, 11.)

                                            DISCUSSION

          Petitioner brings this petition seeking this Court’s intervention in his pending criminal

proceeding. In Younger v. Harris, 401 U.S. 37 (1971), the United States Supreme Court held that

“a federal court may not enjoin a pending state criminal proceeding in the absence of special

circumstances suggesting bad faith, harassment or irreparable injury that is both serious and

immediate.” Gibson v. Berryhill, 411 U.S. 564, 573-74 (1973); see also Sprint Commc’ns, Inc. v.

Jacobs, 134 S. Ct. 584, 588 (2013) (noting that “Younger exemplifies one class of cases in which

federal-court abstention is required: When there is a parallel, pending state criminal proceeding,

federal courts must refrain from enjoining the state prosecution”). A state criminal proceeding

ordinarily provides an adequate forum to raise federal constitutional challenges to the

prosecution. Cullen v. Fliegner, 18 F.3d 96, 103 (2d Cir. 1994).

          Here, abstention under Younger is appropriate because the relief Petitioner seeks would

require the Court to review or intervene in his ongoing state-court criminal proceedings. New

York State has an important state interest in enforcing its criminal laws, and Petitioner does not

assert any facts suggesting bad faith, harassment, or irreparable injury that is both serious and
                                                    3
immediate. Nor does he state any facts suggesting that the state forum is in any way inadequate

to challenge the constitutionality of his prosecution. As each of the requirements for Younger

abstention is satisfied in this case – Petitioner’s state criminal proceeding is still pending,

involves important state interests, and will afford him the opportunity to present his

constitutional objections to the alleged violations − this Court must abstain from interfering in

Petitioner’s ongoing criminal prosecution. See Sprint, 134 S. Ct. at 588.

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Petitioner, and note service on the docket. The petition for a writ of habeas corpus, filed

under 28 U.S.C. § 2241, is denied. All other pending matters are terminated.

       Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    December 5, 2019
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   4
